EXHIBIT 10.1 STANDBY EQUITY DISTRIBUTION AGREEMENT THIS AGREEMENT dated as of the 3rdday of March 2010 (this “Agreement”) between YA GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership (the “Investor”), and LOTUS PHARMACEUTICALS INC., a corporation organized and existing under the laws of the State of Nevada (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company up to $10,000,000 of the Company’s common stock, par value $0.001 per share (the “Common Stock”); and WHEREAS, such investments will be made in reliance upon the provisions of Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”), and or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the transactions to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: Article I.Certain Definitions Section 1.01“Additional Shares” shall mean the number of shares of Common Stock sold by the Investor during all Excluded Days during a single Pricing Period applicable to an Advance Notice. Section 1.02“Advance” shall mean the portion of the Commitment Amount requested by the Company in the Advance Notice. Section 1.03“Advance Notice” shall mean a written notice in the form of Exhibit A attached hereto to the Investor executed by an officer of the Company and setting forth the amount of the Advance that the Company requests from the Investor. Section 1.04“Advance Notice Date” shall mean each date the Company delivers (in accordance with Section 2.01(b) of this Agreement) to the Investor an Advance Notice requiring the Investor to advance funds to the Company, subject to the terms of this Agreement. Section 1.05“Affiliate” shall have the meaning set forth in Section 3.08. Section 1.06“By-laws” shall have the meaning set forth in Section 4.03. Section 1.07“Certificate of Incorporation” shall have the meaning set forth in Section Section 1.08“Commitment Amount” shall mean the aggregate amount of up to $10,000,000 which the Investor has agreed to provide for the purchase of the Company’s Common Stock pursuant to the terms and conditions of this Agreement. Section 1.09“Commitment Fee” shall have the meaning set forth in Section 12.04(a). Section 1.10“Commitment Period” shall mean the period commencing on the Effective Date, and ending upon the termination of this Agreement in accordance with Section 10.02 (a). Section 1.11“Commission” shall mean an amount equal to 2.75% of the Advance (reduced if necessary, pursuant to Section 2.01(c), Section 2.01(d) or Section 2.01(e), which the Company shall pay to Yorkville Advisors HK Limited. Section 1.12“Common Stock” shall have the meaning set forth in the recitals of this Agreement. Section 1.13“Company Indemnitees” shall have the meaning set forth in Section 5.02. Section 1.14“Condition Satisfaction Date” shall have the meaning set forth in Section 7.01. Section 1.15“Consolidation Event” shall have the meaning set forth in Section 6.07. Section 1.16“Daily Value Traded” of the Common Stock, with respect to any day, means the product obtained by multiplying the daily trading volume of the Common Stock on the Principal Market for such day by the VWAP for such day. Section 1.17“Damages” shall mean any loss, claim, damage, liability, costs and expenses (including, without limitation, reasonable attorney’s fees and disbursements and costs and expenses of expert witnesses and investigation). Section 1.18“Due Diligence Documents” shall mean the books and records of the Company and the other information reasonably required for the Investor to make an investment decision regarding the transactions contemplated by this Agreement. Section 1.19“Effective Date” shall mean the date on which the SEC first declares effective a Registration Statement registering the resale of the Shares. Section 1.20“Environmental Laws” shall have the meaning set forth in Section 4.11. Section 1.21“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Section 1.22“Indemnified Liabilities” shall have the meaning set forth in Section Section 1.23“Inspectors” shall have the meaning set forth in Section 6.16. Section 1.24“Investor Indemnitees” shall have the meaning set forth in Section 5.01. Section 1.25“Investor’s Commitment Shares” shall have the meaning set forth in Section 12.04(a). Section 1.26“Market Price” shall mean the lowest daily VWAP of the Common Stock during the relevant Pricing Period that is greater than or equal to the Minimum Market Price. -2- Section 1.27“Material Adverse Effect” shall mean any condition, circumstance, or situation that may result in, or reasonably be expected to result in, (i) a material adverse effect on the legality, validity or enforceability of this Agreement or the transactions contemplated herein, (ii) a material adverse effect on the results of operations, assets, business, condition or prospects (financial or otherwise) of the Company and its subsidiaries, individually or taken as a whole, or (iii) a material adverse effect on the Company’s ability to perform in any material respect on a timely basis its obligations under this Agreement. Section 1.28“Maximum Advance Amount” shall be $200,000; provided, however, that with respect to all Advances other than the first Advance, if the Relevant Percentage is greater than or equal to 10%, the Maximum Advance Amount shall equal the product obtained by multiplying $200,000 by the sum of 100% plus the Relevant Percentage; provided, further that the Maximum Advance Amount may never exceed $500,000.For the avoidance of doubt, if the Relevant Percentage is less than 10%, there will be no adjustment to the Maximum Advance Amount. Section 1.29“Minimum Acceptable Price” shall mean $0.87 per share, below which the Company does not wish to sell shares of Common Stock pursuant to an Advance. Section 1.30“Minimum Market Price” shall mean the product obtained by multiplying the Minimum Acceptable Price by Section 1.31“Net Advance Amount” shall mean the amount of an Advance (in each case as reduced, if necessary, pursuant to Section 2.01(c), Section 2.01(d) or Section 2.01(e) less the Commission. Section 1.32“Ownership Limitation” shall have the meaning set forth in Section 2.01(a). Section 1.33“Person” shall mean an individual, a corporation, a partnership, an association, a trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. Section 1.34“Plan of Distribution” shall have the meaning set forth in Section 6.01(a). Section 1.35“Pricing Period” shall mean the 5 consecutive Trading Days after the Advance Notice Date, subject to any adjustment for Excluded Days pursuant to Section 2.01(c). Section 1.36“Principal Market” shall mean the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the NYSE Euronext or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. Section 1.37“Purchase Price” shall mean the price per share equal to the higher of (i) 93% of the Market Price during the Pricing Period or (ii) the Minimum Acceptable Price. Section 1.38“Records” shall have the meaning set forth in Section 6.16. -3- Section 1.39“Registrable Securities” shall mean (i) the Shares, (ii) the Investor’s CommitmentShares and (iii) any securities issued or issuable with respect to any of the foregoing by way of exchange, stock dividend or stock split or in connection with a combination of shares, recapitalization, merger, consolidation or other reorganization or otherwise.As to any particular Registrable Securities, once issued, such Registrable Securities shall cease to be Registrable Securities when (a) the Registration Statement for such Registrable Securities has been declared effective by the SEC and such Registrable Securities have been disposed of pursuant to such Registration Statement, (b) such Registrable Securities have been sold under circumstances under which all of the applicable conditions of Rule 144 (or any similar provision then in force) under the Securities Act (“Rule 144”) are met, or (c) in the opinion of counsel to the Investor, such Registrable Securities may permanently be sold without registration or without any time, volume or manner limitations pursuant to Rule 144. Section 1.40“Registration Period” shall have the meaning set forth in Section 6.01(b). Section 1.41“Registration Statement” shall mean a registration statement on Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the Company then qualifies and which counsel for the Company shall deem appropriate, and which form shall be available for the registration of the resale by the Investor of the Registrable Securities under the Securities Act. Section 1.42“Regulation D” shall have the meaning set forth in the recitals of this Agreement. Section 1.43“Relevant Percentage” shall mean for each Advance other than the first Advance, the percent, if any, by which the arithmetic average of the Daily Value Traded for the 5 Trading Days prior to the Advance Notice Date for such Advance is greater than the Advance immediately prior to such Advance; provided, however, that the prior Advance was equal to or greater than $200,000.For the avoidance of doubt, if the Advance immediately prior to such Advance was less than $200,000, the Relevant Percentage will be deemed to be 0. Section 1.44“SEC” shall mean the Securities and Exchange Commission. Section 1.45“SEC Documents” shall have the meaning set forth in Section 4.05. Section 1.46“Securities Act” shall have the meaning set forth in the recitals of this Agreement. Section 1.47“Settlement Document” shall have the meaning set forth in Section 2.02(a). Section 1.48“Share Issuance Date” shall mean the second (2) Trading Day after receipt by the Company of the Settlement Document with respect to each Advance. Section 1.49“Shares” shall mean the shares of Common Stock to be issued from time to time hereunder pursuant to Advances. Section 1.50“Trading Day” shall mean any day during which the Principal Market shall be open for business. Section 1.51“VWAP” shall mean, for any date, the daily volume weighted average price of the Common Stock for such date on the Principal Market as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (Eastern Standard Time) to 4:00 p.m. (Eastern Standard Time)). -4- Article II.Advances Section 2.01Advances; Mechanics.
